Shbpheud, J.:
The only exceptions presented by the record, relate to the claims of John T. Coppersmith as administrator of Elizabeth Delon and Fannie B. Coppersmith. The claims of the intestates were not barred at the time of their deaths, which occurred respectively in 1872 and 1866. There was no administration upon their estate until within a year of the commencement of this action, in 1886. The defendant puts his case entirely upon the construction of The Code, § 164. He argues that under this section, there is a distinction made between cases where the action survives in favor of, and those in which the action survives against a deceased person, in that in the former, the action must be brought within a year of the death of the intestate, without reference to the time of administration, and that in the latter it need not be brought until within a year after administration. The distinction contended for is very apparent from the language of the statute, and is doubtless founded upon the reasons given in Hall v. Gibbs, 87 N. C, 4; Baird v. Reynolds, 99 N. C., 469; Long v. Clegg, 94 N. C., 763. These were cases under the statute of presumption, and in the latter case it is said, that the time during which there was no administration upon the estate of the claimant, should *36be counted, because of the remissness of those entitled to obtain administration.
Dunlap v. Hendley, 92 N. C., 115, may be sustained without reference to what was said upon this point, and we cannot regard it as authority against the plain letter of the statute.
In our opinion, the claims are barred.
Error.